EXHIBIT 10.24

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on
November 13, 2000 and effective as of your first day of employment (the
“Effective Date”) between Mattel, Inc., a Delaware corporation (“Mattel”) and
Thomas A. Debrowski (the “Executive”).

 

1. Employment Period. Mattel hereby agrees to employ and continue in its employ
the Executive, and the Executive hereby accepts such employment and agrees to
remain in the employ of Mattel, for the period commencing on the Effective Date
and ending on the second anniversary of such date, subject to earlier
termination as provided herein (the “Employment Period”); provided that
commencing on the first day of the month next following the effective date
hereof, and on the first day of each month thereafter (the most recent of such
dates is hereinafter referred to as the “Renewal Date”), the Employment Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless at least 60 days prior to any Renewal Date Mattel or the Executive
shall give notice to the other that the Employment Period shall not be so
extended and shall be terminated.

 

2. Duties.

 

(a) Executive’s Position and Duties. During the Employment Period, the
Executive’s position shall be that of Executive Vice President, Worldwide
Operations of Mattel and the Executive shall have corresponding authority and
responsibilities with such additions and modifications consistent with
responsibilities generally assigned to officers of Mattel as the Chief Executive
Officer of Mattel may in their discretion and acting in good faith from time to
time assign to the Executive. The Executive’s services shall be performed in the
greater Los Angeles, California area, provided, however, that the Executive may
be required to travel on business from time to time generally consistent with
the Executive’s travel requirements as of the date of this Agreement.

 

(b) Full Time. The Executive agrees to devote the Executive’s full business time
to the business and affairs of Mattel and to use the Executive’s best efforts to
perform faithfully and efficiently the responsibilities assigned to the
Executive hereunder to the extent necessary to discharge such responsibilities,
except for (i) services on corporate, civic or charitable boards or committees
not significantly interfering with the performance of such responsibilities
which services have been approved by the Chief Executive Officer; (ii) periods
of vacation and sick leave to which the Executive is entitled; and (iii) the
management of personal investments and affairs. The Executive will not engage in
any outside business activity (as distinguished from personal investment
activity and affairs), including, but not limited to, activity as a consultant,
agent, partner or officer, director or provide business services of any nature
directly or indirectly to a corporation or other business enterprise.

 



--------------------------------------------------------------------------------

3. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, the Executive shall receive a
base salary (“Base Salary”) of $600,000 at a bi-weekly rate. The Base Salary
shall be reviewed from time to time in accordance with Mattel’s policies and
practices, but no less frequently than once every eighteen (18) months and may
be increased at any time and from time to time by action of the Board of
Directors of Mattel or the Compensation/Options Committee thereof or any
individual having authority to take such action in accordance with Mattel’s
regular practices. Any increase in the Base Salary shall not serve to limit or
reduce any other obligation of Mattel hereunder and, after any such increase,
the Base Salary shall not be reduced.

 

(b) Bonus Programs. In addition to the Base Salary, the Executive shall be
eligible to participate throughout the Employment Period in such cash, deferred
bonus, annual bonus and long term bonus plans and programs (“Bonus Programs”),
such as Mattel’s Management Incentive Plan (the “MIP”) and Long Term Incentive
Plan (the “LTIP”), as may be in effect from time to time in accordance with
Mattel’s compensation practices and the terms and provisions of any such plans
or programs as in effect from time to time; provided that the Executive’s
eligibility for and participation in each of the Bonus Programs shall be at a
level and on terms and conditions no less favorable than those available to any
other comparably situated executive.

 

(c) Incentive Plans. In addition to the Base Salary and participation in the
Bonus Programs, during the Employment Period the Executive, shall be eligible to
participate, subject to the terms and conditions thereof, in all incentive plans
and programs, including, but not limited to, stock option plans and other equity
based incentive plans, as may be in effect from time to time with respect to
executives employed by Mattel at the Executive’s level so as to reflect the
Executive’s responsibilities.

 

(d) Pension and Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s dependents, as the case may be, shall be
eligible to participate in, subject to the terms and conditions thereof, all
pension, profit sharing, medical, dental, disability, group life, accidental
death and travel accident insurance plans and programs of Mattel as in effect
from time to time with respect to executives employed by Mattel at the
Executive’s level so as to reflect the Executive’s responsibilities.

 

(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and practices of Mattel as in effect
from time to time.

 

(f) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits (including automobile benefits, financial
counseling, membership in one city or country club and related expenses) of the
kind and quality which are provided to executives at the Executive’s level in
accordance with the policies of Mattel as in effect from

 

2



--------------------------------------------------------------------------------

time to time with respect to executives employed by Mattel at the Executive’s
level so as to reflect the Executive’s responsibilities.

 

(g) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the policies and practices of Mattel as in
effect from time to time.

 

(h) Stock Options. During the Employment Period, the Executive shall be entitled
to participate in Mattel’s stock option plans in accordance with the policies
and practices of Mattel as in effect from time to time with respect to
executives employed by Mattel at the Executive’s level so as to reflect the
Executive’s responsibilities.

 

(i) Certain Amendments. Nothing herein shall be construed to prevent Mattel from
amending, altering, eliminating or reducing any plans, benefits or programs set
forth in Sections 3(b) through (h) so long as such actions do not result in a
material diminution in the aggregate value of such compensation and benefits,
except for across-the-board compensation and benefit reductions to which the
Executive agrees and which affect all similarly situated executives of Mattel.

 

4. Termination.

 

(a) Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death; provided that the Executive’s Base Salary will be continued
and paid for a period of six months thereafter. Mattel may terminate this
Agreement, after having established the Executive’s Disability, by giving to the
Executive written notice of its intention to terminate the Executive’s
employment, and the Executive’s employment with Mattel shall terminate effective
on the 90th day after receipt of such notice (the “Disability Effective Date”).
For purposes of this Agreement, the Executive’s Disability shall occur and shall
be deemed to have occurred only in the event that the Executive suffers a
disability due to illness or injury which substantially and materially limits
the Executive from performing each of the essential functions of the Executive’s
job, even with reasonable accommodation and becomes entitled to receive
disability benefits under the Mattel Long-Term Disability Plan for exempt
employees.

 

(b) Cause. Mattel may terminate the Executive’s employment for “Cause” upon a
determination of the Chief Executive Officer of Mattel that “Cause” exists. For
purposes of this Agreement, “Cause” means (i) one or more factually
substantiated willful acts of dishonesty on the Executive’s part which are
intended to result in the Executive’s substantial personal enrichment at the
expense of Mattel; (ii) repeated violations by the Executive of the Executive’s
obligations under Section 2 of this Agreement which are demonstrably willful and
deliberate on the Executive’s part and which resulted in material injury to
Mattel; (iii) conduct of a factually substantiated criminal nature (commonly
defined as a “felony” in criminal statutes) which has or which is more likely
than not to have a material adverse effect on Mattel’s reputation or standing in
the community or on its continuing relationships with its customers or those who
purchase or use its products; or (iv) factually substantiated fraudulent conduct
in

 

3



--------------------------------------------------------------------------------

connection with the business or affairs of Mattel, regardless of whether said
conduct is designed to defraud Mattel or others.

 

(c) Good Reason. The Executive may terminate the Executive’s employment at any
time for Good Reason. For purposes of this Agreement, “Good Reason” means the
good faith determination by the Executive that any one or more of the following
have occurred:

 

(i) without the express written consent of the Executive, any change(s) in any
of the duties, authority, or responsibilities of the Executive which is (are)
inconsistent in any substantial respect with the Executive’s position,
authority, duties, or responsibilities as contemplated by Section 2 of this
Agreement;

 

(ii) any failure by Mattel to comply with any of the provisions of Section 3 of
this Agreement, other than an insubstantial and inadvertent failure remedied by
Mattel promptly after receipt of notice thereof given by the Executive;

 

(iii) any proposed termination by Mattel of the Executive’s employment other
than as permitted by this Agreement;

 

(iv) any failure by Mattel to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 11(b); or

 

(v) transferring the Executive outside of the greater Los Angeles, California
area without the Executive’s express written consent.

 

(d) Change of Control. “Change of Control” means:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of Mattel, including the shares of
common stock of Mattel issuable upon an exchange of Softkey Exchangeable Shares
that are not owned by Mattel or any corporation controlled by Mattel (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Mattel entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following shall not
constitute a Change of Control: (a) any acquisition directly from Mattel, (b)
any acquisition by Mattel or any corporation controlled by Mattel, (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Mattel or any corporation controlled by Mattel, (d) any
acquisition by a Person of 20% of either the Outstanding Company Common Stock or
the Outstanding Company Voting Securities as a result of an acquisition of
common stock of Mattel by Mattel or of Softkey Exchangeable Shares by Softkey
which, by reducing the number of shares of common stock of Mattel or Softkey
Exchangeable Shares outstanding, increases the proportionate number of

 

4



--------------------------------------------------------------------------------

shares beneficially owned by such Person to 20% or more of either the
Outstanding Company Common Stock or the Outstanding Company Voting Securities;
provided, however, that if a Person shall become the beneficial owner of 20% or
more of either the Outstanding Company Common Stock or the Outstanding Company
Voting Securities by reason of a share acquisition by Mattel or by Softkey as
described above and shall, after such share acquisition by Mattel or Softkey,
become the beneficial owner of any additional shares of common stock of Mattel,
then such acquisition shall constitute a Change of Control or (e) any
acquisition pursuant to a transaction which complies with clauses (a), (b) and
(c) of subsection (iii) of this Section 4(d); provided, further, however, that
for purposes of this subsection (i), any Investing Person (as such term is
defined in the Rights Agreement) shall be deemed not to be a beneficial owner of
any Investment Shares (as such term is defined in the Rights Agreement) and the
holder of the Mattel Special Voting Preferred Share (as such term is defined in
the Rights Agreement) shall be deemed not to be a beneficial owner of such
Mattel Special Voting Preferred Share; or

 

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Mattel’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as through such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii) consummation by Mattel of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of Mattel or
the acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (a) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns
Mattel or all or substantially all of Mattel’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (b) no Person (excluding any employee benefit plan (or related trust) of
Mattel or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding share of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the

 

5



--------------------------------------------------------------------------------

corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(iv) approval by the shareholders of Mattel of a complete liquidation or
dissolution of Mattel.

 

For the purposes of this Section 4(d), (a) “Rights Agreement” means the Rights
Agreement, dated as of February 7, 1992, as amended by an amendment dated as of
May 13, 1999 and an amendment dated as of November 4, 1999 by and between Mattel
and BankBoston N.A., a national banking association, formerly, The First
National Bank of Boston, and not giving effect to any amendments subsequent to
November 4, 1999, (b) “Softkey” means Softkey Software Products Inc., an Ontario
corporation, and (c) “Softkey Exchangeable Shares” means the Exchangeable Shares
in the capital stock of Softkey.

 

(e) Notice of Termination. Any termination of the Executive’s employment by
Mattel for Cause or following a Change of Control or by the Executive for Good
Reason shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 15(b). Any termination by Mattel due to
Disability shall be given in accordance with Section 4(a). For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon; (ii) except in
the event of a termination following a Change of Control, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(iii) specifies the Date of Termination (defined below).

 

(f) Date of Termination. “Date of Termination” means the date of actual receipt
of the Notice of Termination or any later date specified therein (but not more
than fifteen (15) days after the giving of the Notice of Termination), as the
case may be; provided that (i) if the Executive’s employment is terminated by
Mattel for any reason other than Cause or Disability, the Date of Termination is
the date on which Mattel notifies the Executive of such termination; (ii) if the
Executive’s employment is terminated due to Disability, the Date of Termination
is the Disability Effective Date; and (iii) if the Executive’s employment is
terminated due to the Executive’s death, the Date of Termination shall be the
date of death.

 

5. Obligations of Mattel upon Termination. Other than as specifically set forth
or referenced in this Agreement, the Executive shall not be entitled to any
benefits on or after the Date of Termination.

 

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations by
Mattel to the Executive’s legal representatives under this Agreement other than
those obligations accrued hereunder or under the terms of the applicable Mattel
plan or program which takes effect at the date of the Executive’s death or as
otherwise provided in Section 4(a) or this Section 5(a). As of

 

6



--------------------------------------------------------------------------------

the Date of Termination, the Executive’s family shall be entitled to healthcare
coverage and financial counseling benefits until the second anniversary of the
Date of Termination.

 

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Executive shall be entitled to receive after the
Disability Effective Date (i) disability benefits, if any, at least equal to
those then provided by Mattel to disabled executives and/or their families and
(ii) until the earlier of the second anniversary of the Date of Termination or
the date the Executive accepts other employment, those other benefits on the
terms described in Section 5(d)(v).

 

(c) Cause. If the Executive’s employment is terminated for Cause or if the
Executive terminates the Executive’s employment without Good Reason, Mattel
shall pay the Executive the Executive’s full Base Salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
and Mattel shall have no further obligations to the Executive under this
Agreement.

 

(d) Good Reason; Other Than for Cause or Disability. If Mattel terminates the
Executive’s employment other than for Cause or Disability or the Executive
terminates the Executive’s employment for Good Reason (in each case, other than
within 18 months following a Change of Control as provided in Section 5(e):

 

(i) Mattel shall pay to the Executive in a lump sum in cash within 30 days after
the Date of Termination the aggregate of the following amounts:

 

(A) if not theretofore paid, the Executive’s Base Salary through the Date of
Termination at the rate in effect at the time of Notice of Termination was
given;

 

(B) a current year bonus (the “Bonus”) equal to the average of the two highest
annual bonuses received by the Executive under the MIP, or any successor plan,
in the three years prior to the Date of Termination, including any years in
which the Executive was paid no bonus, (the “Average Annual Bonus”) and prorated
to reflect the total number of full months the Executive is employed on an
active and full time basis in the year in which termination occurs;

 

(C) two times the sum of (x) the Executive’s annual Base Salary at the rate in
effect at the time the Notice of Termination is given and (y) the Bonus defined
in Section 5(d)(i)(B), but without proration (and, in each such case, without
regard to any contributions by Mattel for the Executive’s benefit to any
retirement or other investment plans).

 

(ii) Mattel shall pay the Executive a portion of any long-term incentive
compensation that Executive would have received under the LTIP with respect to
any performance period which is pending as of the Executive’s Date of
Termination as if the Executive had remained employed for the entire performance
period, pro rated based on the

 

7



--------------------------------------------------------------------------------

number of full months of Executive’s employment during the performance period
over the total number of months in the performance period, which amount shall be
payable at the end of the period in accordance with the terms of the LTIP and
shall be net of any interim payments previously made to the Executive.

 

(iii) Any options granted to the Executive under Mattel’s stock option plans,
other than Mattel’s 1997 Premium Price Stock Option Plan or any successor
thereto (the “Stock Option Plans”), shall become immediately exercisable and the
Executive shall have a period of 90 days following the Date of Termination (but
in no event past the expiration of the term of the option grant) to exercise all
options granted under the Stock Option Plans then exercisable or which become
exercisable pursuant to this clause (iii).

 

(iv) Mattel shall, promptly upon submission by the Executive of supporting
documentation, pay or reimburse to the Executive any costs and expenses paid or
incurred by the Executive which would have been payable under Section 3(e) if
the Executive’s employment had not terminated.

 

(v) Until the earlier of (x) the second anniversary of the Date of Termination
or (y) the date the Executive becomes gainfully employed in a substantially
similar employment position, Mattel shall provide to the Executive at Mattel’s
expense:

 

(A) coverage under Mattel’s medical, dental, prescription drug and vision care
group insurance as in effect from time to time on the same terms and conditions
as such insurance is available to active employees of Mattel (the last 18 months
of the Executive’s coverage under such insurance shall be deemed to be
participation under an election to continue such benefits under the Consolidated
Omnibus Budget Reconciliation Act at Mattel’s expense);

 

(B) financial counseling and tax preparation services through the vendor engaged
and paid for by Mattel;

 

(C) automobile benefits; provided however, that if such automobile is leased by
Mattel, such benefits shall expire upon expiration of such lease. Upon
expiration of the automobile benefits, at which time the Executive may purchase
the car for either $100, if the automobile benefits terminate at the end of the
lease term, or Mattel’s book value, if the automobile benefits terminate on
either the third anniversary of the Date of Termination or the date on which the
Executive accepts other employment. As of the Date of Termination, all expenses
related to such automobile, including but not limited to insurance, repairs,
maintenance, gasoline, and car phone and associated expenses, shall be the sole
responsibility of the Executive; and

 

(D) membership in one city or country club and related expenses. Mattel shall
cause the membership to be transferred to the Executive at no cost to the
Executive.

 

8



--------------------------------------------------------------------------------

(e) Change of Control. If, within 18 months following a Change of Control, the
Executive terminates the Executive’s employment for Good Reason or Mattel or the
surviving entity terminates the Executive’s employment other than for Cause or
Disability:

 

(i) Mattel shall pay to the Executive in a lump sum in cash within 30 days after
the Date of Termination the aggregate of the following amounts:

 

(A) if not theretofore paid, the Executive’s Base Salary through the Date of
Termination at the rate in effect at the time of Notice of Termination was
given;

 

(B) a current year bonus (the “Bonus Amount”) equal to the average of the two
highest annual bonuses received by the Executive under the MIP, or any successor
plan, in the three years prior to the Date of Termination, including any years
in which the Executive was paid no bonus, and prorated to reflect the total
number of full months the Executive is employed on an active and full time basis
in the year in which termination occurs;

 

(C) two times the sum of (x) the Executive’s annual Base Salary at the rate in
effect at the time the Notice of Termination is given and (y) the Bonus Amount
defined in Section 5(e)(i)(B), but without proration (and, in each such case,
without regard to any contributions by Mattel for the Executive’s benefit to any
retirement or other investment plans).

 

(D) an LTIP payment for the current year, assuming achievement of the three-year
maximum award, without proration, and reduced, but not below zero, by any
amounts paid to the Executive under the LTIP for the current year as a result of
a Change of Control, if the Change of Control occurs during the year in which
termination occurs;

 

(ii) Any options granted to the Executive under Mattel’s stock option plans,
other than Mattel’s 1997 Premium Price Stock Option Plan or any successor
thereto (the “Stock Option Plans”), shall become immediately exercisable and the
Executive shall have a period of 90 days or such longer period of time as
specified in the Stock Option Plans following the Date of Termination (but in no
event past the expiration of the term of the option grant) to exercise all
options granted under the Stock Option Plans then exercisable or which become
exercisable pursuant to this clause (ii).

 

(iii) Mattel shall, promptly upon submission by the Executive of supporting
documentation, pay or reimburse to the Executive any costs and expenses paid or
incurred by the Executive which would have been payable under Section 3(e) if
the Executive’s employment had not terminated.

 

(iv) Until the earlier of (x) the second anniversary of the Date of Termination
or (y) the date the Executive becomes gainfully employed in a substantially
similar employment position, Mattel shall provide to the Executive at Mattel’s
expense:

 

9



--------------------------------------------------------------------------------

(A) coverage under Mattel’s medical, dental, prescription drug and vision care
group insurance as in effect from time to time on the same terms and conditions
as such insurance is available to active employees of Mattel (the last 18 months
of the Executive’s coverage under such insurance shall be deemed to be
participation under an election to continue such benefits under the Consolidated
Omnibus Budget Reconciliation Act at Mattel’s expense);

 

(B) outplacement services at the expense of Mattel commensurate with those
provided to terminated executives of comparable level and made available through
and at the facilities of a reputable and experienced vendor;

 

(C) financial counseling and tax preparation services through the vendor engaged
and paid for by Mattel;

 

(D) automobile benefits; provided however, that if such automobile is leased by
Mattel, such benefits shall expire upon expiration of such lease. Upon
expiration of the automobile benefits, at which time the Executive may purchase
the car for either $100, if the automobile benefits terminate at the end of the
lease term, or Mattel’s book value, if the automobile benefits terminate on
either the third anniversary of the Date of Termination or the date on which the
Executive accepts other employment. As of the Date of Termination, all expenses
related to such automobile, including but not limited to insurance, repairs,
maintenance, gasoline, and car phone and associated expenses, shall be the sole
responsibility of the Executive; and

 

(E) membership in one city or country club and related expenses. Mattel shall
cause the membership to be transferred to the Executive at no cost to the
Executive.

 

(v) If the Executive is a participant in the Mattel Supplemental Executive
Retirement Plan, the Mattel Deferred Compensation Plan or the Mattel Retiree
Medical Plan, the Executive shall be given credit for two years of service (in
addition to actual service) and for two years of attained age to be added to the
Executive’s actual age for purposes of computing any service and age-related
benefits for which the Executive is eligible under such plans.

 

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Mattel and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any stock option or other agreement with
Mattel or any of its affiliated companies. Except as otherwise provided herein,
amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of Mattel at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.

 

10



--------------------------------------------------------------------------------

7. No Set Off, Payment of Fees. Except as provided herein, Mattel’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which Mattel may have against the Executive or others. Mattel agrees to pay, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by Mattel or others of the validity or enforceability of, or
liability under, any provision of this Agreement other than expenses relating to
a claim by the Executive that the Executive terminated for Good Reason or that
the termination for Cause was improper, in which case such fees and expenses
shall be paid only if the Executive prevails in whole or in part. In the event
that the Executive shall in good faith give a Notice of Termination for Good
Reason and it shall thereafter be determined that Good Reason did not exist, the
employment of the Executive shall, unless Mattel and the Executive shall
otherwise mutually agree, be deemed to have terminated at the Date of
Termination specified in such purported Notice of Termination by mutual consent
of Mattel and the Executive and thereupon, the Executive shall be entitled to
receive only those payments and benefits which the Executive would have been
entitled to receive at such date.

 

8. Arbitration of Disputes.

 

(a) The parties agree that any disputes, controversies or claims which arise out
of or relate to this Agreement, the Executive’s employment or the termination of
the Executive’s employment, including, but not limited to, any claim relating to
the purported validity, interpretation, enforceability or breach of this
Agreement, and/or any other claim or controversy arising out of the relationship
between the Executive and Mattel (or the nature of the relationship) or the
continuation or termination of that relationship, including, but not limited to,
claims that a termination was for Cause, or for Good Reason, claims for breach
of covenant, breach of an implied covenant of good faith and fair dealing,
wrongful termination, breach of contract, or intentional infliction of emotional
distress, defamation, breach of right of privacy, interference with advantageous
or contractual relations, fraud, conspiracy or other tort or property claims of
any kind, which are not settled by agreement between the parties, shall be
settled by expedited arbitration under the then applicable arbitration rules of
JAMS/Endispute (or any other mutually agreed arbitrator) before a board of three
arbitrators, as selected thereunder.

 

One arbitrator shall be selected by the Executive, one by Mattel and the third
by the two persons so selected, all in accordance with the then applicable
arbitration rules of JAMS/Endispute then in effect. In the event that the
arbitrator selected by the Executive and the arbitrator selected by Mattel are
unable to agree upon a third arbitrator, then the third arbitrator shall be
selected from a list of seven (each of whom shall be a member of the
“Independent List” of retired judges with experience in resolving employment
disputes) provided by the Los Angeles office of JAMS/Endispute with the parties
striking names in order and the party striking first to be determined by the
flip of a coin. The arbitration shall be held in a location mutually

 

11



--------------------------------------------------------------------------------

agreed upon by the parties. In the absence of agreement, the arbitration shall
be held in Los Angeles, California.

 

(b) In consideration of the parties’ agreement to submit to arbitration all
disputes with regard to this Agreement and/or with regard to any alleged
contract, or any other claim arising out of their conduct, the relationship
existing hereunder or the continuation or termination of that relationship, and
in further consideration of the anticipated expedition and the minimizing of
expense resulting from this arbitration remedy, the arbitration provisions of
this Agreement shall provide the exclusive remedy, and each party expressly
waives any right the Executive or it may have to seek redress in any other
forum.

 

(c) Any claim which either party has against the other party which could be
submitted for resolution pursuant to this Section 8 must be presented in writing
by the claiming party to the other within the period of the applicable statue of
limitations.

 

(d) Mattel will pay all costs and expenses of the arbitration.

 

(e) Any decision and award or order of a majority of the arbitrators shall be
binding upon the parties hereto and judgment thereon may be entered in the
Superior Court of the State of California or any other court having
jurisdiction.

 

(f) Each of the above terms and conditions of this Section 8 shall have separate
validity and the invalidity of any part thereof shall not affect the remaining
parts.

 

(g) Any decision and award or order of a majority of the arbitrators shall be
final and binding between the parties as to all claims which were raised in
connection with the dispute to the full extent permitted by law. In all other
cases, the parties agree that a decision of a majority of arbitrators shall be a
condition precedent to the institution or maintenance of any legal, equitable,
administrative, or other formal proceeding by Mattel or the Executive in
connection with the dispute, and that the decision and opinion of the board of
arbitrators may be presented in any other forum on the merits of the dispute.

 

9. General Release. The Executive acknowledges and agrees that this Agreement
includes the entire agreement and understanding between the parties with regard
to the Executive’s employment, the termination thereof during the Employment
Period, and all amounts to which the Executive shall be entitled whether during
the term of employment or upon termination thereof. The Executive also
acknowledges and agrees that the Executive’s right to receive severance pay and
other benefits pursuant to subsections (b), (d) and (e) of Section 5 of this
Agreement is contingent upon the Executive’s compliance with the covenants set
forth in Section 10 of this Agreement and the Executive’s execution and
acceptance of the terms and conditions of, and the effectiveness of the General
Release of All Claims (the “Release”) attached hereto as Exhibit “A.” If the
Executive fails to comply with the covenants set forth in Section 10 or if the
Executive fails to execute the Release within twenty-one (21) days of receipt of
such Release, then the Executive shall not be entitled to any severance payments
or other

 

12



--------------------------------------------------------------------------------

benefits to which the Executive would otherwise be entitled under subsections
(b), (d) and (e) of Section 5 of this Agreement.

 

10. The Executive’s Covenants.

 

(a) The Executive acknowledges that in the Executive’s capacity in management,
the Executive has had a great deal of exposure and access to a broad variety of
commercially valuable proprietary information which is vital to the success of
Mattel’s business including, by way of illustration, past, current and future
products and product concepts, marketing strategies, research and plans and
information regarding employees. The Executive acknowledges that as a result of
the Executive’s knowledge of the above information and in consideration for the
benefits offered by Mattel under this Agreement, the Executive hereby agrees to
reaffirm and recognize the Executive’s continuing obligations with respect to
the use and disclosure of confidential and proprietary information of Mattel
pursuant to the Mattel’s policies as set forth in Mattel’s form Executive Patent
and Confidence Agreement, as revised from time to time, and by this reference
made a part hereof. Pursuant thereto, the Executive acknowledges and agrees that
Mattel shall be entitled to injunctive relief to prevent a threatened
misappropriation of one or more of the Mattel’s trade secrets or to halt an
actual misappropriation of such trade secrets. The Executive shall hold in a
fiduciary capacity for the benefit of Mattel all secret or confidential
information, knowledge or data relating to Mattel or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by Mattel or any of its
affiliated companies and which shall not be public knowledge. After termination
of the Executive’s employment with Mattel, the Executive shall not, without the
prior written consent of Mattel, communicate or divulge any such information,
knowledge or data to anyone other than Mattel and those designated by it. The
Executive further represents and agrees that, unless otherwise required by law,
the Executive will keep the terms, amount and fact of this Agreement completely
confidential, and that the Executive will not hereafter disclose any information
concerning this Agreement to anyone other than Executive’s immediate family and
professional representatives who will be informed of and bound by this
confidentiality clause.

 

(b) If the termination of the Executive’s employment occurs prior to a Change of
Control, the Executive agrees that eligibility for severance payments and other
benefits under this Agreement are contingent upon the Executive’s agreement and
compliance with Mattel’s requirement that the Executive does not accept
employment nor an engagement as a consultant with a competitor whereupon such
position is comparable to the position the Executive held with Mattel and where
the Executive can not reasonably satisfy Mattel that the new employer is
prepared to and/or does take adequate steps to preclude and to prevent
inevitable disclosure of trade secrets, as prohibited under the Mattel’s
policies with respect to the use and disclosure of confidential and proprietary
information, as set forth in Mattel’s form Executive Patent and Confidence
Agreement, as revised from time to time, and by this reference made a part
hereof. If the Executive accepts employment or a consulting relationship with a
competitor as described above, no further payments nor eligibility for benefits
continuation will be available to the Executive as of the date the Executive
commences such employment/consulting. It is a specific

 

13



--------------------------------------------------------------------------------

condition of this Agreement that so long as the Executive is receiving any
payments or benefits under this Agreement with respect to a termination of the
Executive’s employment prior to a Change of Control, the Executive is obligated
to immediately notify Mattel as to the specifics of the new position that the
Executive is planing to commence as an employee or consultant for any company
which is a competitor of Mattel.

 

(c) The Executive agrees that so long as the Executive is receiving any payments
or benefits under this Agreement and for a period of 12 months thereafter, the
Executive will not participate in recruiting any of Mattel’s employees or in the
solicitation of Mattel’s employees, and the Executive will not communicate to
any other person or entity, about the nature, quality or quantity of work, or
any special knowledge or personal characteristics of any person employed by
Mattel. If the Executive should wish to discuss possible employment with any
then-current Mattel employee during the 12-month period set forth above, the
Executive may request written permission to do so from the senior human
resources officer of Mattel who may, in his/her discretion, grant a written
exception to the no solicitation agreement set forth above, provided, however,
the Executive agrees that the Executive will not discuss any such employment
possibility with such employees prior to securing Mattel’s permission. If Mattel
should decline to grant such permission, the Executive agrees that the Executive
will not at any time, either during or after the non-solicitation period set
forth above, advise the employee concerned that he/she was the subject of a
request under this paragraph or that Mattel refused to grant the Executive the
right to discuss an employment possibility with him/her.

 

11. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of Mattel shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon Mattel and
its successors. Mattel shall require any successor to all or substantially all
of the business and/or assets of Mattel, whether direct or indirect, by
purchase, merger, consolidation, acquisition of stock, or otherwise, by an
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as Mattel would be required to perform if no such succession had taken
place.

 

12. Amendment; Waiver. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and may be amended, modified
or changed only by a written instrument executed by the Executive and Mattel. No
provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged. Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.

 

14



--------------------------------------------------------------------------------

13. Certain Additional Payments by Mattel.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment (as defined
below) would be subject to the Excise Tax (as defined below), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 13(a), if
it shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Parachute Value of Payments (as defined below) does not exceed 110% of
the Safe Harbor Amount (as defined below), then no Gross-Up Payment shall be
made to the Executive and the Agreement Payments (as defined below), in the
aggregate, shall be reduced to (but not below zero) such that the Parachute
Value of all Payments equals the Safe Harbor Amount, determined in such a manner
as to maximize the Value of all Payments (as defined below) actually made to the
Executive.

 

(b) Subject to the provisions of Section 13(c), all determinations required to
be made under this Section 13, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCooper LLP or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations both to Mattel and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by Mattel.
All fees and expenses of the Accounting Firm shall be borne solely by Mattel.
Subject to Section 13(e) below, any Gross-Up Payment, as determined pursuant to
this Section 13, shall be paid by Mattel to the Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon Mattel and the Executive. As a result of
the uncertainty in the application of Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Mattel should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that Mattel
exhausts its remedies pursuant to Section 13(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Mattel to or for the benefit of the
Executive.

 

(c) The Executive shall notify Mattel in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Mattel of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after the Executive is informed in writing of such
claim and shall apprise Mattel of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which

 

15



--------------------------------------------------------------------------------

it gives such notice to Mattel (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If Mattel notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

 

(i) give Mattel any information reasonably requested by Mattel relating to such
claim,

 

(ii) take such action in connection with contesting such claim as Mattel shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Mattel,

 

(iii) cooperate with Mattel in good faith in order effectively to contest such
claim, and

 

(iv) permit Mattel to participate in any proceedings relating to such claim;

 

provided, however, that Mattel shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 13(c), Mattel shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Mattel shall determine;
provided, however, that if Mattel directs the Executive to pay such claim and
sue for a refund, Mattel shall advance the amount of such payment to the
Executive, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Mattel’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by Mattel
pursuant to Section 13(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to Mattel’s complying
with the requirements of Section 13(c)) promptly pay to Mattel the amount of
such refund (together with any interest paid or

 

16



--------------------------------------------------------------------------------

credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by Mattel pursuant to Section 13(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and Mattel does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of 30
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

(e) Notwithstanding any other provision of this Section 13, Mattel may withhold
and pay over to the Internal Revenue Service for the benefit of the Executive
all or any portion of the Gross-Up Payment that it determines in good faith that
it is or may be in the future required to withhold, and the Executive hereby
consents to such withholding.

 

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 13.

 

(i) An “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 13) and any payment relating to the Loan
Agreement.

 

(ii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(iii) The “Net After-Tax Amount” of a Payment shall mean the Value of a Payment
net of all taxes imposed on the Executive with respect thereto under Sections 1
and 4999 of the Code and applicable state and local law, determined by applying
the highest marginal rates that are expected to apply to the Executive’s taxable
income for the taxable year in which the Payment is made.

 

(iv) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

(v) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

(vi) The “Safe Harbor Amount” means the maximum Parachute Value of all Payments
that the Executive can receive without any Payments being subject to the Excise
Tax.

 

(vii) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as

 

17



--------------------------------------------------------------------------------

determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

 

14. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

 

(b) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid; shall be deemed
delivered upon actual receipt; and shall be addressed as follows:

 

If to Mattel:

 

MATTEL, INC.

333 Continental Blvd.

El Segundo, CA 90245

 

If to Executive:

 

Mr. Thomas A. Debrowski

MATTEL, INC.

333 Continental Blvd.

El Segundo, CA 90245

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(d) Mattel may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) Mattel agrees to reimburse the Executive for the reasonable attorneys’ fees
and costs incurred by the Executive in connection with this Agreement and the
Loan Agreement, in an aggregate amount not to exceed $10,000.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

 

 



 

EXECUTIVE:            

THOMAS A. DEBROWSKI

   

 

/s/ Thomas A. Debrowski

--------------------------------------------------------------------------------

MATTEL:

 

MATTEL, INC.,

   

a Delaware corporation

   

By:

 

/s/ Alan Kaye

--------------------------------------------------------------------------------

   

Its:

 

SVP HR

--------------------------------------------------------------------------------

 

ATTEST:

 

 

--------------------------------------------------------------------------------

Assistant Secretary

 